DETAILED ACTION
	This office action is in response to the filing of the Applicant Election on 10/13/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “connecting the seismic mass over the spring element” of claim 14 (spring element never shown to be underneath seismic mass) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 - 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 14, the claim includes “connecting a seismic mass over the spring element…” in the seventh line.  The specification does not enable this feature.  Instead, the specification teaches forming the spring element 10 and the seismic 12 mass from the same portion of the semiconductor substrate 4 (for instance, Figure 4C) by etching.  There is no specific teaching of forming the spring first, then mounting the seismic mass over the spring.  Inspection of the foreign priority document shows a possibility of a mistranslation of “connecting a seismic mass over the spring element”.  The machine translation of claim 15 of foreign priority document DE10 2015 212669 A1 states “connecting a seismic mass (12) via the spring element (10) to the support structure (6)…”.  The machine translated portion appears more consistent with the teachings of the specification of the present application.  For examination purposes, it was assumed Applicant intended to claim that the seismic mass is connected to the support structure via the spring element so that the seismic mass is displaceable with respect to the electrode element.
Claims 15 - 19 depend on claim 14.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 19, the claim does not appear to further limit claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinmuth et al. (DE 10 2013206328).
	Regarding claim 14, Reinmuth et al. teaches a method for forming a capacitive microelectromechanical device, the method comprising (Figure 14 and Figure 16): 
providing a semiconductor substrate 10; 
forming a support structure 20 fixedly connected to the substrate 10; 
depositing an electrode element 36 fixedly connected to the support structure; 
forming a spring element 51; 
connecting a seismic mass 50/52 via the spring element 51 to the support structure so that the seismic mass is displaceable with respect to the electrode element 36; and 
forming a capacitor having a capacitance between the seismic mass and the electrode element (middle of sixth page of translation), wherein the capacitance of the capacitor depends on a displacement between the seismic mass and the electrode element.
Regarding claim 15, Reinmuth et al. shows (Figure 14) etching a recess 13 into the semiconductor substrate 10 such that the support structure (from 10 to 50 to 34 to 31) and the seismic mass 50/52 are formed within a footprint of the recess 13 by omitting the support structure and the seismic mass from being etched (further see Figures 10 - 11).
Regarding claim 16, Reinmuth et al. teaches etching the recess 13 into the semiconductor substrate using a silicon-on-nothing process or a Venezia process (see Figures 1 - 8).

Claims 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2010/0301433).
Regarding claim 14, Wu et al. teaches method for forming a capacitive microelectromechanical device, the method comprising: 
providing a semiconductor substrate 22 (Figure 7); 
forming a support structure 34 fixedly connected to the substrate 22; 
depositing an electrode element 60 fixedly connected to the support structure 34 (Figure 10, electrode element 60 is fixed at this step); 
forming a spring element 32 (Figure 12); 
connecting a seismic mass 30 via the spring element 32 to the support structure 34 so that the seismic mass 30 is displaceable with respect to the electrode element 60; and 
forming a capacitor having a capacitance between the seismic mass and the electrode element, wherein the capacitance of the capacitor depends on a displacement between the seismic mass and the electrode element.
Regarding claim 17, Wu et al. teaches depositing a structured sacrificial layer 44 on the seismic mass 30; and depositing the electrode element 60 on the structured sacrificial layer 44 (Figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2010/0301433) in view of Jahnes et al. (US 2011/0318861).
Regarding claims 18 and 19, Wu et al. teaches forming a sealing element 68 (Figure 16) but does not teach the claimed method of forming the sealing element.  Jahnes et al. teaches depositing a further structured sacrificial layer 50 on a structured sacrificial layer 18 (Figure 17); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wu et al. with the teachings of Jahnes et al. by depositing a further structured sacrificial layer on the structured sacrificial layer; depositing a sealing element on the further structured sacrificial layer to form a sealed capacitive microelectromechanical device; removing the sacrificial layer or the further sacrificial layer through an opening in the sealing element; and closing the opening in the sealing element, since doing would provide an accurately aligned sealing element while protecting the elements within the device.  The modification provides all the features of claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bieselt (US 2015/0162253) teaches a method of etching into a substrate to release a member 102a.  Potter (US 2003/0079543) teaches using sacrificial layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813